Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DANIEL BARTA on August 24, 2022.
The application has been amended as follows: 
In the Claims: 
	1)	In claim 15, line 1 before, “jet milling”, “the” has been added. 

- End of the Amendment








Statement for Reasons for Allowance
Claims 1-20 are allowed.
The present claims are allowable over the “closest prior art” Halladay (US 2011/0209822) in view of Shiozaki et al. (US 2018/0273768) and Gorin et al. (US 2020/0339763).
Halladay discloses powder primer composition comprises a rubbery polymer and at least one of a phenolic resin (thermosetting resin) [abstract]. In one embodiment of the present invention, the powder adhesive is ground to an average particle size of less than about 70 microns (para 0039), which would meet D99 particle size of 90 microns or lower limitation as 100 percent of the powder having a particle size of less than 70 microns is very close to D99. 
However, Halladay fails to disclose that powder composition has a particle size of D90 or 50 microns or lower, D50 in the range of 5.1-12.5 microns and a ratio of D90-D10/D50 in the range of 1.5-4.2.
Whereas, Shiozaki discloses thermosetting powder coating material containing a thermosetting resin (abstract). The D50 particle size of the powder particles is 3-10 microns (para 0068).
Whereas, Gorin discloses process for forming a powder which comprises acrylic dispersant, polyolefin (abstract). The coating powder includes silica based aids, kaolin clay, talc (para 0148). The D10 particle size is in the range of 1-50 microns and D90 particle size from 1-70 microns (para 0141).

Based on the Applicants arguments filed on 06/16/2022, Gorin is not directed towards thermosetting resin and doesn’t provide a motivation to combine with primary reference Halladay, further Shiozaki also does not provide a motivation to form the powder having a D50 in the range of 3-10 microns. None of the references alone or in combination fails to disclose a ratio of D90-D10/D50 is in the range of 1.5-4.2 and the D90 of the power composition is 50 microns or lower. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788